         Case 2:20-cv-00327-MKD         ECF No. 20   filed 09/21/21   PageID.983 Page 1 of 18




 1
                                                                                   FILED IN THE
                                                                               U.S. DISTRICT COURT

 2
                                                                         EASTERN DISTRICT OF WASHINGTON



                                                                         Sep 21, 2021
 3                                                                            SEAN F. MCAVOY, CLERK



 4

 5                          UNITED STATES DISTRICT COURT

 6                        EASTERN DISTRICT OF WASHINGTON

 7 RENEE D., 1                                         No. 2:20-cv-00327-MKD
                           Plaintiff,
 8                                                     ORDER DENYING PLAINTIFF’S
              vs.                                      MOTION FOR SUMMARY
 9                                                     JUDGMENT AND GRANTING
   KILOLO KIJAKAZI, ACTING                             DEFENDANT’S MOTION FOR
10 COMMISSIONER OF SOCIAL                              SUMMARY JUDGMENT
   SECURITY, 2
11              Defendant.                             ECF Nos. 18, 19

12

13

14   1
         To protect the privacy of plaintiffs in social security cases, the undersigned
15 identifies them by only their first names and the initial of their last names. See

16 LCivR 5.2(c).

17   2
         Kilolo Kijakazi became the Acting Commissioner of Social Security on July 9,
18 2021. Pursuant to Rule 25(d) of the Federal Rules of Civil Procedure, Kilolo

19 Kijakazi is substituted for Andrew M. Saul as the defendant in this suit. No further

20 action need be taken to continue this suit. See 42 U.S.C. § 405(g).

2
     ORDER - 1
     Case 2:20-cv-00327-MKD     ECF No. 20     filed 09/21/21   PageID.984 Page 2 of 18




 1        Before the Court are the parties’ cross-motions for summary judgment. ECF

 2 Nos. 18, 19. The parties consented to proceed before a magistrate judge. ECF No.

 3 5. The Court, having reviewed the administrative record and the parties’ briefing,

 4 is fully informed. For the reasons discussed below, the Court denies Plaintiff’s

 5 motion, ECF No. 18, and grants Defendant’s motion, ECF No. 19.

 6                                   JURISDICTION

 7        The Court has jurisdiction over this case pursuant to 42 U.S.C. § 1383(c)(3).

 8                             STANDARD OF REVIEW

 9        A district court’s review of a final decision of the Commissioner of Social

10 Security is governed by 42 U.S.C. § 405(g). The scope of review under § 405(g) is

11 limited; the Commissioner’s decision will be disturbed “only if it is not supported

12 by substantial evidence or is based on legal error.” Hill v. Astrue, 698 F.3d 1153,

13 1158 (9th Cir. 2012). “Substantial evidence” means “relevant evidence that a

14 reasonable mind might accept as adequate to support a conclusion.” Id. at 1159

15 (quotation and citation omitted). Stated differently, substantial evidence equates to

16 “more than a mere scintilla[,] but less than a preponderance.” Id. (quotation and

17 citation omitted). In determining whether the standard has been satisfied, a

18 reviewing court must consider the entire record as a whole rather than searching

19 for supporting evidence in isolation. Id.

20

2
     ORDER - 2
     Case 2:20-cv-00327-MKD      ECF No. 20    filed 09/21/21   PageID.985 Page 3 of 18




 1        In reviewing a denial of benefits, a district court may not substitute its

 2 judgment for that of the Commissioner. Edlund v. Massanari, 253 F.3d 1152,

 3 1156 (9th Cir. 2001). If the evidence in the record “is susceptible to more than one

 4 rational interpretation, [the court] must uphold the ALJ’s findings if they are

 5 supported by inferences reasonably drawn from the record.” Molina v. Astrue, 674

 6 F.3d 1104, 1111 (9th Cir. 2012). Further, a district court “may not reverse an

 7 ALJ’s decision on account of an error that is harmless.” Id. An error is harmless

 8 “where it is inconsequential to the [ALJ’s] ultimate nondisability determination.”

 9 Id. at 1115 (quotation and citation omitted). The party appealing the ALJ’s

10 decision generally bears the burden of establishing that it was harmed. Shinseki v.

11 Sanders, 556 U.S. 396, 409-10 (2009).

12                      FIVE-STEP EVALUATION PROCESS

13        A claimant must satisfy two conditions to be considered “disabled” within

14 the meaning of the Social Security Act. First, the claimant must be “unable to

15 engage in any substantial gainful activity by reason of any medically determinable

16 physical or mental impairment which can be expected to result in death or which

17 has lasted or can be expected to last for a continuous period of not less than twelve

18 months.” 42 U.S.C. § 1382c(a)(3)(A). Second, the claimant’s impairment must be

19 “of such severity that he is not only unable to do his previous work[,] but cannot,

20 considering his age, education, and work experience, engage in any other kind of

2
     ORDER - 3
     Case 2:20-cv-00327-MKD      ECF No. 20    filed 09/21/21   PageID.986 Page 4 of 18




 1 substantial gainful work which exists in the national economy.” 42 U.S.C. §

 2 1382c(a)(3)(B).

 3        The Commissioner has established a five-step sequential analysis to

 4 determine whether a claimant satisfies the above criteria. See 20 C.F.R. §

 5 416.920(a)(4)(i)-(v). At step one, the Commissioner considers the claimant’s work

 6 activity. 20 C.F.R. § 416.920(a)(4)(i). If the claimant is engaged in “substantial

 7 gainful activity,” the Commissioner must find that the claimant is not disabled. 20

 8 C.F.R. § 416.920(b).

 9        If the claimant is not engaged in substantial gainful activity, the analysis

10 proceeds to step two. At this step, the Commissioner considers the severity of the

11 claimant’s impairment. 20 C.F.R. § 416.920(a)(4)(ii). If the claimant suffers from

12 “any impairment or combination of impairments which significantly limits [his or

13 her] physical or mental ability to do basic work activities,” the analysis proceeds to

14 step three. 20 C.F.R. § 416.920(c). If the claimant’s impairment does not satisfy

15 this severity threshold, however, the Commissioner must find that the claimant is

16 not disabled. Id.

17        At step three, the Commissioner compares the claimant’s impairment to

18 severe impairments recognized by the Commissioner to be so severe as to preclude

19 a person from engaging in substantial gainful activity. 20 C.F.R. §

20 416.920(a)(4)(iii). If the impairment is as severe or more severe than one of the

2
     ORDER - 4
     Case 2:20-cv-00327-MKD      ECF No. 20    filed 09/21/21   PageID.987 Page 5 of 18




 1 enumerated impairments, the Commissioner must find the claimant disabled and

 2 award benefits. 20 C.F.R. § 416.920(d).

 3        If the severity of the claimant’s impairment does not meet or exceed the

 4 severity of the enumerated impairments, the Commissioner must pause to assess

 5 the claimant’s “residual functional capacity.” Residual functional capacity (RFC),

 6 defined generally as the claimant’s ability to perform physical and mental work

 7 activities on a sustained basis despite his or her limitations, 20 C.F.R. §

 8 416.945(a)(1), is relevant to both the fourth and fifth steps of the analysis.

 9        At step four, the Commissioner considers whether, in view of the claimant’s

10 RFC, the claimant is capable of performing work that he or she has performed in

11 the past (past relevant work). 20 C.F.R. § 416.920(a)(4)(iv). If the claimant is

12 capable of performing past relevant work, the Commissioner must find that the

13 claimant is not disabled. 20 C.F.R. § 416.920(f). If the claimant is incapable of

14 performing such work, the analysis proceeds to step five.

15        At step five, the Commissioner considers whether, in view of the claimant’s

16 RFC, the claimant is capable of performing other work in the national economy.

17 20 C.F.R. § 416.920(a)(4)(v). In making this determination, the Commissioner

18 must also consider vocational factors such as the claimant’s age, education and

19 past work experience. Id. If the claimant is capable of adjusting to other work, the

20 Commissioner must find that the claimant is not disabled. 20 C.F.R. §

2
     ORDER - 5
     Case 2:20-cv-00327-MKD      ECF No. 20    filed 09/21/21   PageID.988 Page 6 of 18




 1 416.920(g)(1). If the claimant is not capable of adjusting to other work, analysis

 2 concludes with a finding that the claimant is disabled and is therefore entitled to

 3 benefits. Id.

 4        The claimant bears the burden of proof at steps one through four above.

 5 Tackett v. Apfel, 180 F.3d 1094, 1098 (9th Cir. 1999). If the analysis proceeds to

 6 step five, the burden shifts to the Commissioner to establish that (1) the claimant is

 7 capable of performing other work; and (2) such work “exists in significant

 8 numbers in the national economy.” 20 C.F.R. § 416.960(c)(2); Beltran v. Astrue,

 9 700 F.3d 386, 389 (9th Cir. 2012).

10                                  ALJ’S FINDINGS

11        On June 8, 2018, Plaintiff applied for Title XVI supplemental security

12 income benefits alleging a disability onset date of January 1, 2009. Tr. 16, 83,

13 175-89. The application was denied initially, and on reconsideration. Tr. 100-03,

14 107-09. Plaintiff appeared before an administrative law judge (ALJ) on January 7,

15 2020. Tr. 32-68. On January 22, 2020, the ALJ denied Plaintiff’s claim. Tr. 13-

16 31.

17        At step one of the sequential evaluation process, the ALJ found Plaintiff has

18 not engaged in substantial gainful activity since June 8, 2018. Tr. 18. At step two,

19 the ALJ found that Plaintiff has the following severe impairments: polysubstance

20 abuse in remission (sobriety since September 2016); bipolar disorder; anxiety

2
     ORDER - 6
      Case 2:20-cv-00327-MKD     ECF No. 20    filed 09/21/21   PageID.989 Page 7 of 18




1 disorder; posttraumatic stress disorder (PTSD); a neurodevelopmental disorder

2 (attention deficit hyperactivity disorder (ADHD)); and degenerative disc disease of

3 the lumbar spine with remote history of back surgery. Id.

4          At step three, the ALJ found Plaintiff does not have an impairment or

5 combination of impairments that meets or medically equals the severity of a listed

6 impairment. Tr. 19. The ALJ then concluded that Plaintiff has the RFC to perform

7 light work with the following limitations:

8          [Plaintiff] requires a sit-stand option which is defined as changing
           from a sitting position to a standing position, and vice versa, every 30
9          minutes or so for five minutes at [Plaintiff’s] discretion, while
           remaining at the workstation. [Plaintiff] can otherwise occasionally
10         stoop and climb ramps and stairs but is unable to crouch, kneel, crawl,
           or climb ladders, ropes, or scaffolds. Handling, fingering, and
11         reaching overhead with the right upper extremity is limited to
           frequently (two-thirds of the workday). [Plaintiff] is also precluded
12         from working around moving or dangerous machinery and
           unprotected heights, and is limited to simple routine and repetitive
13         work in a low stress work environment (defined as no work at a
           production pace or conveyor belt type work, or sales quota) and only
14         occasional workplace changes in a predictable work setting. Finally,
           she can have only brief superficial interaction with the public and only
15         occasional interaction with coworkers and supervisors in an
           environment that would not invoke crowds.
16
     Tr. 20-21.
17
           At step four, the ALJ found Plaintiff has no past relevant work. Tr. 24. At
18
     step five, the ALJ found that, considering Plaintiff’s age, education, work
19
     experience, RFC, and testimony from the vocational expert, there were jobs that
20
     existed in significant numbers in the national economy that Plaintiff could perform,
2
     ORDER - 7
         Case 2:20-cv-00327-MKD      ECF No. 20    filed 09/21/21   PageID.990 Page 8 of 18




 1 such as parking lot attendant, office helper, and deliverer, outside. Tr. 25.

 2 Therefore, the ALJ concluded Plaintiff was not under a disability, as defined in the

 3 Social Security Act, from the date of the application through the date of the

 4 decision. Tr. 26.

 5            On July 16, 2020, the Appeals Council denied review of the ALJ’s decision,

 6 Tr. 1-6, making the ALJ’s decision the Commissioner’s final decision for purposes

 7 of judicial review. See 42 U.S.C. § 1383(c)(3).

 8                                            ISSUES

 9            Plaintiff seeks judicial review of the Commissioner’s final decision denying

10 her supplemental security income benefits under Title XVI of the Social Security

11 Act. Plaintiff raises the following issue for review:

12            1. Whether the ALJ properly evaluated Plaintiff’s symptom claims. 3

13 ECF No. 18 at 10.

14

15

16   3
         Plaintiff lists two additional issues, arguing the ALJ erred in assessing Plaintiff’s
17 RFC and in finding Plaintiff capable of substantial gainful activity at step five.

18 ECF No. 18 at 10. However, Plaintiff addresses these issues within her argument

19 regarding Plaintiff’s symptom claims; as such, the Court addresses all three issues

20 together.

2
     ORDER - 8
     Case 2:20-cv-00327-MKD     ECF No. 20     filed 09/21/21   PageID.991 Page 9 of 18




 1                                     DISCUSSION

 2     A. Plaintiff’s Symptom Claims

 3        Plaintiff faults the ALJ for failing to rely on reasons that were clear and

 4 convincing in discrediting her symptom claims. ECF No. 18 at 10-15. An ALJ

 5 engages in a two-step analysis to determine whether to discount a claimant’s

 6 testimony regarding subjective symptoms. SSR 16–3p, 2016 WL 1119029, at *2.

 7 “First, the ALJ must determine whether there is objective medical evidence of an

 8 underlying impairment which could reasonably be expected to produce the pain or

 9 other symptoms alleged.” Molina, 674 F.3d at 1112 (quotation marks omitted).

10 “The claimant is not required to show that [the claimant’s] impairment could

11 reasonably be expected to cause the severity of the symptom [the claimant] has

12 alleged; [the claimant] need only show that it could reasonably have caused some

13 degree of the symptom.” Vasquez v. Astrue, 572 F.3d 586, 591 (9th Cir. 2009).

14        Second, “[i]f the claimant meets the first test and there is no evidence of

15 malingering, the ALJ can only reject the claimant’s testimony about the severity of

16 the symptoms if [the ALJ] gives ‘specific, clear and convincing reasons’ for the

17 rejection.” Ghanim v. Colvin, 763 F.3d 1154, 1163 (9th Cir. 2014) (citations

18 omitted). General findings are insufficient; rather, the ALJ must identify what

19 symptom claims are being discounted and what evidence undermines these claims.

20 Id. (quoting Lester, 81 F.3d at 834; Thomas v. Barnhart, 278 F.3d 947, 958 (9th

2
     ORDER - 9
     Case 2:20-cv-00327-MKD     ECF No. 20    filed 09/21/21   PageID.992 Page 10 of 18




 1 Cir. 2002) (requiring the ALJ to sufficiently explain why it discounted claimant’s

 2 symptom claims)). “The clear and convincing [evidence] standard is the most

 3 demanding required in Social Security cases.” Garrison v. Colvin, 759 F.3d 995,

 4 1015 (9th Cir. 2014) (quoting Moore v. Comm’r of Soc. Sec. Admin., 278 F.3d 920,

 5 924 (9th Cir. 2002)).

 6        Factors to be considered in evaluating the intensity, persistence, and limiting

 7 effects of a claimant’s symptoms include: 1) daily activities; 2) the location,

 8 duration, frequency, and intensity of pain or other symptoms; 3) factors that

 9 precipitate and aggravate the symptoms; 4) the type, dosage, effectiveness, and

10 side effects of any medication an individual takes or has taken to alleviate pain or

11 other symptoms; 5) treatment, other than medication, an individual receives or has

12 received for relief of pain or other symptoms; 6) any measures other than treatment

13 an individual uses or has used to relieve pain or other symptoms; and 7) any other

14 factors concerning an individual’s functional limitations and restrictions due to

15 pain or other symptoms. SSR 16-3p, 2016 WL 1119029, at *7; 20 C.F.R. §

16 416.929(c). The ALJ is instructed to “consider all of the evidence in an

17 individual’s record,” to “determine how symptoms limit ability to perform work-

18 related activities.” SSR 16-3p, 2016 WL 1119029, at *2.

19        The ALJ found that Plaintiff’s medically determinable impairments could

20 reasonably be expected to cause some of the alleged symptoms, but that Plaintiff’s

2
     ORDER - 10
     Case 2:20-cv-00327-MKD     ECF No. 20    filed 09/21/21   PageID.993 Page 11 of 18




 1 statements concerning the intensity, persistence, and limiting effects of her

 2 symptoms were not entirely consistent with the evidence. Tr. 21.

 3        1. Lack of Treatment

 4        The ALJ found Plaintiff’s symptom claims were inconsistent with her lack

 5 of treatment. Tr. 21-22. An unexplained, or inadequately explained, failure to

 6 seek treatment or follow a prescribed course of treatment may be considered when

 7 evaluating the claimant’s subjective symptoms. Orn v. Astrue, 495 F.3d 625, 638

 8 (9th Cir. 2007). And evidence of a claimant’s self-limitation and lack of

 9 motivation to seek treatment are appropriate considerations in determining the

10 credibility of a claimant’s subjective symptom reports. Osenbrock v. Apfel, 240

11 F.3d 1157, 1165-66 (9th Cir. 2001); Bell-Shier v. Astrue, 312 F. App’x 45, *3 (9th

12 Cir. 2009) (unpublished opinion) (considering why plaintiff was not seeking

13 treatment). When there is no evidence suggesting that the failure to seek or

14 participate in treatment is attributable to a mental impairment rather than a

15 personal preference, it is reasonable for the ALJ to conclude that the level or

16 frequency of treatment is inconsistent with the alleged severity of complaints.

17 Molina, 674 F.3d at 1113-14.

18        Plaintiff does not set forth any arguments regarding the ALJ’s finding that

19 her symptom claims are inconsistent with her lack of treatment. Thus, any

20 challenge to the finding is waived. See Carmickle v. Comm’r, Soc. Sec. Admin.,

2
     ORDER - 11
     Case 2:20-cv-00327-MKD     ECF No. 20   filed 09/21/21   PageID.994 Page 12 of 18




 1 533 F.3d 1155, 1161 n.2 (9th Cir. 2008) (determining Court may decline to address

 2 on the merits issues not argued with specificity); Kim v. Kang, 154 F.3d 996, 1000

 3 (9th Cir. 1998) (the Court may not consider on appeal issues not “specifically and

 4 distinctly argued” in the party’s opening brief). However, the Court conducted an

 5 independent review of the ALJ’s finding and finds the reasoning is supported by

 6 substantial evidence in the record.

 7        First, the ALJ noted that despite Plaintiff’s complaints of symptoms and

 8 limitations related to her physical impairments, she did not seek any significant

 9 ongoing treatment for her physical impairments. Tr. 21, 23. Plaintiff underwent

10 back surgery in 2006, and there is no evidence of treatment for her back

11 impairment since the surgery. Tr. 23. While Plaintiff complained of back pain at

12 some medical visits, there is no evidence of ongoing treatment for her back

13 impairment. See, e.g., Tr. 359-60 (seen for lumbosacral sprain). Plaintiff also

14 complained of right arm symptoms but did not pursue treatment for it. Tr. 23

15 (citing Tr. 452). While Plaintiff testified that she experienced numbness in her

16 right arm, which make it hard to hold items, carry heavy items and to sleep, she

17 reported she was not on any medication for the symptoms and there is no evidence

18 she pursued treatment for the symptoms. Tr. 44-45.

19        Second, the ALJ noted that despite claims of disabling mental health

20 symptoms, Plaintiff had periods when she did not seek ongoing mental health

2
     ORDER - 12
     Case 2:20-cv-00327-MKD     ECF No. 20    filed 09/21/21   PageID.995 Page 13 of 18




 1 treatment. Tr. 21-22. Plaintiff did not begin consistent mental health treatment

 2 until May 2018. Id. Plaintiff does not offer any reasons as to why she did not seek

 3 treatment for her conditions for several years. While Plaintiff alleges disability

 4 beginning in 2009, there is not evidence of ongoing mental healthcare until May

 5 2018. See Tr. 504-26. On this record, the ALJ reasonably concluded that

 6 Plaintiff’s symptom claims were inconsistent with her lack of treatment. This

 7 finding is supported by substantial evidence and was a clear and convincing reason

 8 to discount Plaintiff’s symptom complaints.

 9        2. Inconsistent Objective Medical Evidence

10        The ALJ found Plaintiff’s symptom claims were inconsistent with the

11 objective medical evidence. Tr. 21-23. An ALJ may not discredit a claimant’s

12 symptom testimony and deny benefits solely because the degree of the symptoms

13 alleged is not supported by objective medical evidence. Rollins v. Massanari, 261

14 F.3d 853, 857 (9th Cir. 2001); Bunnell v. Sullivan, 947 F.2d 341, 346-47 (9th Cir.

15 1991); Fair v. Bowen, 885 F.2d 597, 601 (9th Cir. 1989); Burch v. Barnhart, 400

16 F.3d 676, 680 (9th Cir. 2005). However, the objective medical evidence is a

17 relevant factor, along with the medical source’s information about the claimant’s

18 pain or other symptoms, in determining the severity of a claimant’s symptoms and

19 their disabling effects. Rollins, 261 F.3d at 857; 20 C.F.R. § 416.929(c)(2).

20

2
     ORDER - 13
     Case 2:20-cv-00327-MKD     ECF No. 20    filed 09/21/21   PageID.996 Page 14 of 18




 1        Defendant presents no argument in opposition to Plaintiff’s contention the

 2 ALJ improperly found Plaintiff’s symptom claims were inconsistent with the

 3 objective medical evidence. See ECF No. 19. It is unclear whether this is an

 4 admission by Defendant that the ALJ erred or whether it was an oversight. As it is

 5 not this Court’s role to distill potential arguments that could be made based on the

 6 record, for this reason, if no other, the Court would be justified to find that the ALJ

 7 erred in finding Plaintiff’s symptom claims were inconsistent with the objective

 8 medical evidence and Defendant has waived the harmless error argument. See

 9 Eberle v. City of Anaheim, 901 F.2d 814, 818 (9th Cir. 1990) (issue not raised in

10 opening appellate brief deemed waived); Wilcox v. Commissioner of Internal

11 Revenue, 848 F.2d 1007, 1008 n.2 (9th Cir. 1998) (“[a]rguments not addressed in a

12 brief are deemed abandoned”); see also Justice v. Rockwell Collins. Inc., 117

13 F.Supp.3d 1119, 1134 (D. Or. 2015), aff’d, 720 F. App’x 365 (9th Cir. 2017) (“if a

14 party fails to counter an argument that the opposing party makes ... the court may

15 treat that argument as conceded”) (citation and internal quotations and brackets

16 omitted); Silva v. City of San Leandro, 744 F. Supp. 2d 1036, 1050 (N.D. Cal.

17 2010) (“Plaintiffs do not address this argument in their Opposition brief, implicitly

18 conceding that these claims fail.”); Tatum v. Schwartz, No. Civ. S-06-01440 DFL

19 EFB, 2007 WL 419463, *3 (E.D. Cal. Feb. 5, 2007) (explaining that a party

20 “tacitly concede[d][a] claim by failing to address defendants’ argument in her

2
     ORDER - 14
     Case 2:20-cv-00327-MKD      ECF No. 20    filed 09/21/21   PageID.997 Page 15 of 18




 1 opposition.”); Kinley v. Astrue, No. 1:12-cv-740-JMS-DKL, 2013 WL 494122, *3

 2 (S.D. Ind. Feb. 8, 2013) (“The Commissioner does not respond to this [aspect of

 3 claimant’s] argument, and it is unclear whether this is a tacit admission by the

 4 Commissioner that the ALJ erred or whether it was an oversight. Either way, the

 5 Commissioner has waived any response.”).

 6         However, a court generally has discretion to consider even a waived

 7 argument. See In re Hanford Nuclear Res. Lit., 534 F.3d 986, 1007 (9th Cir. 2008)

 8 (exercising discretion to review waived claim); Brass v. Cnty. of Los Angeles, 328

 9 F.3d 1192, 1197 (9th Cir. 2003) (explaining that the decision whether to review

10 waived issues “lies within the discretion of the district court”); United States v.

11 Howell, 231 F.3d 615, 621 (9th Cir. 2000) (holding that a district court has

12 discretion to consider evidence and argument presented for the first time in an

13 objection to a magistrate’s recommendation). The Court conducted an independent

14 review of the ALJ’s finding and finds the reasoning is supported by substantial

15 evidence in the record.

16         While Plaintiff alleges disabling mental health limitations, the medical

17 records indicate Plaintiff generally was stable, reported managing her symptoms

18 with meditation and medication, and she consistently reported doing well. Tr. 22

19 (citing Tr. 504-26, 673, 682, 689). Plaintiff reported improvement with treatment,

20 and began reporting journaling, reading her Bible, engaging in physical activity,

2
     ORDER - 15
    Case 2:20-cv-00327-MKD      ECF No. 20   filed 09/21/21   PageID.998 Page 16 of 18




 1 attending women’s group, and being able to participate in managing her

 2 medication. Tr. 22 (citing Tr. 504-26, 743-800). While Plaintiff was found to

 3 have some limitations at a 2018 examination with Dr. Genthe, her personality

 4 assessment inventory indicated her responses could not be considered valid. Tr. 24

 5 (citing Tr. 398-404). At a 2009 DSHS evaluation, Plaintiff over-endorsed

 6 symptomology. Tr. 24 (citing Tr. 408-21). The counseling and medication

 7 management records from the relevant time period note Plaintiff was stable,

 8 euthymic, well-oriented, well-groomed, and she had a stable mood, and normal eye

 9 contact and thoughts. Tr. 508, 513, 516, 519, 521, 523, 525, 649, 655, 663. While

10 there are some abnormalities noted, such as an anxious and blunted affect and

11 lability, Tr. 516, mental status findings were generally normal. Plaintiff reported

12 having panic attacks in December 2018, but reported she was managing them with

13 meditation. Tr. 658. Plaintiff also reported swimming, walking, camping,

14 gardening, working in the yard, spending time with her dog, journaling, and going

15 to church. Tr. 649, 651, 656. Plaintiff argues her counseling records and Dr.

16 Genthe’s evaluation are consistent with Plaintiff’s symptom complaints, and thus

17 the ALJ erred in finding her allegations were inconsistent with the objective

18 medical evidence. ECF No. 18 at 14. However, Plaintiff does not address the

19 numerous normal mental findings, nor the question of the validity of the results of

20 Dr. Genthe’s evaluation. Further, Plaintiff does not cite to any specific evidence to

2
    ORDER - 16
     Case 2:20-cv-00327-MKD     ECF No. 20   filed 09/21/21   PageID.999 Page 17 of 18




 1 support her argument. On this record, the ALJ reasonably concluded that

 2 Plaintiff’s symptom claims were inconsistent with the objective medical evidence.

 3 This finding is supported by substantial evidence and was a clear and convincing

 4 reason, along with the other reasons offered, to discount Plaintiff’s symptom

 5 complaints.

 6        Plaintiff argues that because the ALJ improperly rejected her symptom

 7 claims, the RFC did not account for her limitations, and thus the vocational expert

 8 was presented with an incomplete RFC. Tr. 10, 14-15. This argument relies on the

 9 assumption that the ALJ erred in his analysis of Plaintiff’s symptom claims. For

10 reasons discussed throughout this decision, the ALJ’s adverse credibility finding is

11 legally sufficient and supported by substantial evidence. Thus, the ALJ did not err

12 in finding Plaintiff capable of performing other work in the national economy

13 based on the hypothetical containing Plaintiff’s RFC.

14        3. Activities of Daily Living

15        The ALJ found Plaintiff’s symptom claims were inconsistent with her

16 activities of daily living. Tr. 21-23. Neither Plaintiff nor Defendant addressed the

17 ALJ’s finding that Plaintiff’s claims were inconsistent with her activities. Thus,

18 any argument is waived. See Carmickle, 533 F.3d at 1161 n.2. Plaintiff is not

19 entitled to remand on these grounds.

20

2
     ORDER - 17
     Case 2:20-cv-00327-MKD    ECF No. 20    filed 09/21/21   PageID.1000 Page 18 of 18




1                                    CONCLUSION

2         Having reviewed the record and the ALJ’s findings, the Court concludes the

3 ALJ’s decision is supported by substantial evidence and free of harmful legal error.

4 Accordingly, IT IS HEREBY ORDERED:

5         1. The District Court Executive is directed to substitute Kilolo Kijakazi as

6 Defendant and update the docket sheet.

7         2. Plaintiff’s Motion for Summary Judgment, ECF No. 18, is DENIED.

8         3. Defendant’s Motion for Summary Judgment, ECF No. 19, is

9 GRANTED.

10        4. The Clerk’s Office shall enter JUDGMENT in favor of Defendant.

11        The District Court Executive is directed to file this Order, provide copies to

12 counsel, and CLOSE THE FILE.

13           DATED September 21, 2021.

14                              s/Mary K. Dimke
                                MARY K. DIMKE
15                     UNITED STATES MAGISTRATE JUDGE

16

17

18

19

20

2
     ORDER - 18
